Citation Nr: 0808064	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-17 877	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for heart disability as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 20 
percent for multi-level degenerative disc disease with 
ongoing mechanical low back strain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative joint disease.

5.  Entitlement to a rating in excess of 20 percent for 
neuropathy, left hand.

6.  Entitlement to a rating in excess of 20 percent for 
neuropathy, right hand.

7.  Entitlement to a rating in excess of 10 percent for 
neuropathy, left hand, prior to February 14, 2005.

8.  Entitlement to a rating in excess of 10 percent for 
neuropathy, right hand, prior to February 14, 2005.

9.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

10.  Entitlement to a rating in excess of 10 percent for 
neuropathy, right foot.

11.  Entitlement to a rating in excess of 10 percent for 
neuropathy, left foot.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2005 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska.

The May 2005 rating decision denied entitlement to a rating 
in excess of 20 percent for diabetes mellitus, denied 
entitlement to a rating in excess of 10 percent for right 
foot neuropathy, and denied entitlement to a rating in excess 
of 10 percent for left foot neuropathy.  

The August 2005 rating decision granted service connection 
for multi-level degenerative disc disease with ongoing 
mechanical low back strain, and assigned a 20 percent initial 
rating.  The August 2005 rating decision also granted service 
connection for degenerative joint disease of the right knee, 
and assigned a 10 percent initial evaluation.  The August 
2005 rating decision increased the evaluation for right hand 
neuropathy from 10 percent to 20 percent, effective February 
14, 2005, and increased the evaluation for left hand 
neuropathy from 10 percent to 20 percent, effective February 
14, 2005.  Finally, the August 2005 rating decision denied 
entitlement to service connection for a heart disability, and 
for arthritis.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1968 to July 1972.

2.  In January 2008 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, 
that the appellant died in December 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


